Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 1 of 17 Page ID #:181



    1   Jolee Land (SBN: 135860)
        Raquel Ramirez Jefferson (Fla. SBN 103758)
    2   PHELPS DUNBAR LLP
    3   100 South Ashley Drive, Suite 2000
        Tampa, Florida 33602
    4   Telephone: 813 472 7550
    5   Facsimile: 813 472 7570
        email: jolee.land@phelps.com
    6          raquel.jefferson@phelps.com
    7
        David R. Krause-Leemon, (SBN 185719)
    8   BEAUDOIN & KRAUSE-LEEMON, LLP
    9   15301 Ventura Boulevard
        Building B, Suite 250
  10
        Sherman Oaks, California 91403
  11    Telephone: 818-230-7469
        Facsimile: 818-648-2640
  12
        email: david@bk-llaw.com
  13
        Attorneys for Defendant
  14    PODS ENTERPRISES, LLC
  15
        Michael J. Jaurigue (SBN 208123
  16    Rosie Zilifyan (SBN 328868)
  17    Alexander K. Spellman (SBN 250398)
        JAURIGUE LAW GROUP
  18    300 West Glenoaks Boulevard, Suite 300
  19    Glendale, California 91202
        Telephone: (818) 630-7280
  20    Facsimile: (999) 879-1679
  21    email: michael@jlglawyers.com
               rosie@jlglawyers.com
  22           alexander@glglawyers.com
  23
        Attorneys for Plaintiff JAMICE ROMO
  24
  25
  26
  27
  28


        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 2 of 17 Page ID #:182



    1                          UNITED STATES DISTRICT COURT
    2                        CENTRAL DISTRICT OF CALIFORNIA
    3
    4
         Jamice Romo, individually,                 Case No. 2:20-cv-08288-SVW-MAA
    5
    6                         Plaintiff(s),         STIPULATED PROTECTIVE
                                                    ORDER
    7            v.
    8    PODS Enterprises, LLC, and DOES
    9    1 through 50, inclusive,

  10                          Defendant(s).
  11
  12    1.      PURPOSES AND LIMITATIONS
  13            Discovery in this action is likely to involve production of confidential,
  14    proprietary, or private information for which special protection from public
  15    disclosure and from use for any purpose other than prosecuting this litigation may
  16    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  17    enter the following Stipulated Protective Order. The parties acknowledge that this
  18    Stipulated Protective Order does not confer blanket protections on all disclosures or
  19    responses to discovery and that the protection it affords from public disclosure and
  20    use extends only to the limited information or items that are entitled to confidential
  21    treatment under the applicable legal principles. The parties further acknowledge, as
  22    set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
  23    them to file confidential information under seal; Local Rule 79-5 sets forth the
  24    procedures that must be followed and the standards that will be applied when a
  25    party seeks permission from the Court to file material under seal. Discovery in this
  26    action is likely to involve production of confidential, proprietary, or private
  27    information for which special protection from public disclosure and from use for
  28    any purpose other than prosecuting this litigation may be warranted.

                                                    2
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 3 of 17 Page ID #:183



    1
    2   2.      GOOD CAUSE STATEMENT
    3           This action is likely to involve confidential, proprietary, and/or sensitive
    4   business information, commercially private data, personnel and employment-related
    5   documents, as well as confidential, personal information relating to the parties, as
    6   well as persons not parties to this litigation who enjoy rights of privacy and
    7   protection from disclosure under both federal and state law for which special
    8   protection from public disclosure and from use for any purpose other than
    9   prosecution of this action is warranted. Such confidential and proprietary materials
  10    and information consist of, among other things, confidential business or financial
  11    information, information regarding confidential business practices, or other
  12    confidential research, development, or commercial information (including
  13    information implicating privacy rights of third parties), information otherwise
  14    generally unavailable to the public, or which may be privileged or otherwise
  15    protected from disclosure under state or federal statutes, court rules, case decisions,
  16    or common law. Accordingly, to expedite the flow of information, to facilitate the
  17    prompt resolution of disputes over confidentiality of discovery materials, to
  18    adequately protect information the parties are entitled to keep confidential, to
  19    ensure that the parties are permitted reasonable necessary uses of such material in
  20    preparation for and in the conduct of trial, to address their handling at the end of the
  21    litigation, and to serve the ends of justice, a protective order for such information is
  22    justified in this matter. It is the intent of the parties that information will not be
  23    designated as confidential for tactical reasons and that nothing be so designated
  24    without a good faith belief that it has been maintained in a confidential, non-public
  25    manner, and there is good cause why it should not be part of the public record of
  26    this case.
  27
  28    3.      DEFINITIONS

                                                    3
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 4 of 17 Page ID #:184



    1           3.1.    Action: This pending federal lawsuit.
    2           3.2.    Challenging Party: A Party or Nonparty that challenges the
    3                   designation of information or items under this Stipulated Protective
    4                   Order.
    5           3.3.    “CONFIDENTIAL” Information or Items: Information (regardless of
    6                   how it is generated, stored or maintained) or tangible things that
    7                   qualify for protection under Federal Rule of Civil Procedure 26(c), and
    8                   as specified above in the Good Cause Statement.
    9           3.4.    Counsel: Outside Counsel of Record and In-House Counsel (as well
  10                    as their support staff).
  11            3.5.    Designating Party: A Party or Nonparty that designates information or
  12                    items that it produces in disclosures or in responses to discovery as
  13                    “CONFIDENTIAL.”
  14            3.6.    Disclosure or Discovery Material: All items or information, regardless
  15                    of the medium or manner in which it is generated, stored, or
  16                    maintained (including, among other things, testimony, transcripts, and
  17                    tangible things), that is produced or generated in disclosures or
  18                    responses to discovery in this matter.
  19            3.7.    Expert: A person with specialized knowledge or experience in a
  20                    matter pertinent to the litigation who has been retained by a Party or its
  21                    counsel to serve as an expert witness or as a consultant in this Action.
  22            3.8.    In-House Counsel: Attorneys who are employees of a party to this
  23                    Action. In-House Counsel does not include Outside Counsel of
  24                    Record or any other outside counsel.
  25            3.9.    Nonparty: Any natural person, partnership, corporation, association,
  26                    or other legal entity not named as a Party to this action.
  27            3.10. Outside Counsel of Record: Attorneys who are not employees of a
  28                    party to this Action but are retained to represent or advise a party to

                                                      4
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 5 of 17 Page ID #:185



    1                   this Action and have appeared in this Action on behalf of that party or
    2                   are affiliated with a law firm which has appeared on behalf of that
    3                   party, and includes support staff.
    4           3.11. Party: Any party to this Action, including all of its officers, directors,
    5                   employees, consultants, retained experts, In-House Counsel, and
    6                   Outside Counsel of Record (and their support staffs).
    7           3.12. Producing Party: A Party or Nonparty that produces Disclosure or
    8                   Discovery Material in this Action.
    9           3.13. Professional Vendors: Persons or entities that provide litigation
  10                    support services (e.g., photocopying, videotaping, translating,
  11                    preparing exhibits or demonstrations, and organizing, storing, or
  12                    retrieving data in any form or medium) and their employees and
  13                    subcontractors.
  14            3.14. Protected Material: Any Disclosure or Discovery Material that is
  15                    designated as “CONFIDENTIAL.”
  16            3.15. Receiving Party: A Party that receives Disclosure or Discovery
  17                    Material from a Producing Party.
  18    4.      SCOPE
  19            The protections conferred by this Stipulated Protective Order cover not only
  20    Protected Material, but also (1) any information copied or extracted from Protected
  21    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  22    and (3) any testimony, conversations, or presentations by Parties or their Counsel
  23    that might reveal Protected Material.
  24            Any use of Protected Material at trial shall be governed by the orders of the
  25    trial judge. This Stipulated Protective Order does not govern the use of Protected
  26    Material at trial.
  27
  28    5.      DURATION

                                                     5
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 6 of 17 Page ID #:186



    1           Even after final disposition of this litigation, the confidentiality obligations
    2   imposed by this Stipulated Protective Order shall remain in effect until a
    3   Designating Party agrees otherwise in writing or a court order otherwise directs.
    4   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
    5   defenses in this Action, with or without prejudice; and (2) final judgment herein
    6   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
    7   reviews of this Action, including the time limits for filing any motions or
    8   applications for extension of time pursuant to applicable law.
    9
  10    6.      DESIGNATING PROTECTED MATERIAL
  11            6.1.    Exercise of Restraint and Care in Designating Material for Protection.
  12                          Each Party or Nonparty that designates information or items for
  13                    protection under this Stipulated Protective Order must take care to
  14                    limit any such designation to specific material that qualifies under the
  15                    appropriate standards. The Designating Party must designate for
  16                    protection only those parts of material, documents, items, or oral or
  17                    written communications that qualify so that other portions of the
  18                    material, documents, items, or communications for which protection is
  19                    not warranted are not swept unjustifiably within the ambit of this
  20                    Stipulated Protective Order.
  21                          Mass, indiscriminate, or routinized designations are prohibited.
  22                    Designations that are shown to be clearly unjustified or that have been
  23                    made for an improper purpose (e.g., to unnecessarily encumber the
  24                    case development process or to impose unnecessary expenses and
  25                    burdens on other parties) may expose the Designating Party to
  26                    sanctions.
  27            6.2.    Manner and Timing of Designations.
  28                          Except as otherwise provided in this Stipulated Protective Order

                                                       6
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 7 of 17 Page ID #:187



    1                   (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
    2                   Disclosure or Discovery Material that qualifies for protection under
    3                   this Stipulated Protective Order must be clearly so designated before
    4                   the material is disclosed or produced.
    5                         Designation in conformity with this Stipulated Protective Order
    6                   requires the following:
    7                   (a)   For information in documentary form (e.g., paper or electronic
    8                         documents, but excluding transcripts of depositions or other
    9                         pretrial or trial proceedings), that the Producing Party affix at a
  10                          minimum, the legend “CONFIDENTIAL” to each page that
  11                          contains protected material. If only a portion or portions of the
  12                          material on a page qualifies for protection, the Producing Party
  13                          also must clearly identify the protected portion(s) (e.g., by
  14                          making appropriate markings in the margins).
  15                                 A Party or Nonparty that makes original documents
  16                          available for inspection need not designate them for protection
  17                          until after the inspecting Party has indicated which documents it
  18                          would like copied and produced. During the inspection and
  19                          before the designation, all of the material made available for
  20                          inspection shall be deemed “CONFIDENTIAL.” After the
  21                          inspecting Party has identified the documents it wants copied
  22                          and produced, the Producing Party must determine which
  23                          documents, or portions thereof, qualify for protection under this
  24                          Stipulated Protective Order. Then, before producing the
  25                          specified documents, the Producing Party must affix the legend
  26                          “CONFIDENTIAL” to each page that contains Protected
  27                          Material. If only a portion or portions of the material on a page
  28                          qualifies for protection, the Producing Party also must clearly

                                                      7
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 8 of 17 Page ID #:188



    1                         identify the protected portion(s) (e.g., by making appropriate
    2                         markings in the margins).
    3                   (b)   For testimony given in depositions, that the Designating Party
    4                         identify the Disclosure or Discovery Material on the record,
    5                         before the close of the deposition, all protected testimony.
    6                   (c)   For information produced in nondocumentary form, and for any
    7                         other tangible items, that the Producing Party affix in a
    8                         prominent place on the exterior of the container or containers in
    9                         which the information is stored the legend “CONFIDENTIAL.”
  10                          If only a portion or portions of the information warrants
  11                          protection, the Producing Party, to the extent practicable, shall
  12                          identify the protected portion(s).
  13            6.3.    Inadvertent Failure to Designate.
  14                          If timely corrected, an inadvertent failure to designate qualified
  15                    information or items does not, standing alone, waive the Designating
  16                    Party’s right to secure protection under this Stipulated Protective Order
  17                    for such material. Upon timely correction of a designation, the
  18                    Receiving Party must make reasonable efforts to assure that the
  19                    material is treated in accordance with the provisions of this Stipulated
  20                    Protective Order.
  21
  22    7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  23            7.1.    Timing of Challenges.
  24                          Any Party or Nonparty may challenge a designation of
  25                    confidentiality at any time that is consistent with the Court’s
  26                    Scheduling Order.
  27            7.2.    Meet and Confer.
  28                          The Challenging Party shall initiate the dispute resolution

                                                     8
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 9 of 17 Page ID #:189



    1                   process, which shall comply with Local Rule 37.1 et seq., and with
    2                   Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
    3                   Conference for Discovery Disputes”).1
    4           7.3.    Burden of Persuasion.
    5                         The burden of persuasion in any such challenge proceeding shall
    6                   be on the Designating Party. Frivolous challenges, and those made for
    7                   an improper purpose (e.g., to harass or impose unnecessary expenses
    8                   and burdens on other parties) may expose the Challenging Party to
    9                   sanctions. Unless the Designating Party has waived or withdrawn the
  10                    confidentiality designation, all parties shall continue to afford the
  11                    material in question the level of protection to which it is entitled under
  12                    the Producing Party’s designation until the Court rules on the
  13                    challenge.
  14
  15    8.      ACCESS TO AND USE OF PROTECTED MATERIALS
  16            8.1.    Basic Principles.
  17                          A Receiving Party may use Protected Material that is disclosed
  18                    or produced by another Party or by a Nonparty in connection with this
  19                    Action only for prosecuting, defending, or attempting to settle this
  20                    Action. Such Protected Material may be disclosed only to the
  21                    categories of persons and under the conditions described in this
  22                    Stipulated Protective Order. When the Action reaches a final
  23                    disposition, a Receiving Party must comply with the provisions of
  24                    Section 14 below.
  25                          Protected Material must be stored and maintained by a
  26                    Receiving Party at a location and in a secure manner that ensures that
  27
        1
  28     Judge Audero’s Procedures are available at
        https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                      9
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 10 of 17 Page ID #:190



    1                   access is limited to the persons authorized under this Stipulated
    2                   Protective Order.
    3           8.2.    Disclosure of “CONFIDENTIAL” Information or Items.
    4                         Unless otherwise ordered by the Court or permitted in writing
    5                   by the Designating Party, a Receiving Party may disclose any
    6                   information or item designated “CONFIDENTIAL” only to:
    7                   (a)   The Receiving Party’s Outside Counsel of Record, as well as
    8                         employees of said Outside Counsel of Record to whom it is
    9                         reasonably necessary to disclose the information for this Action;
   10                   (b)   The officers, directors, and employees (including In-House
   11                         Counsel) of the Receiving Party to whom disclosure is
   12                         reasonably necessary for this Action;
   13                   (c)   Experts of the Receiving Party to whom disclosure is reasonably
   14                         necessary for this Action and who have signed the
   15                         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   16                   (d)   The Court and its personnel;
   17                   (e)   Court reporters and their staff;
   18                   (f)   Professional jury or trial consultants, mock jurors, and
   19                         Professional Vendors to whom disclosure is reasonably
   20                         necessary or this Action and who have signed the
   21                         “Acknowledgment and Agreement to be Bound” (Exhibit A);
   22                   (g)   The author or recipient of a document containing the
   23                         information or a custodian or other person who otherwise
   24                         possessed or knew the information;
   25                   (h)   During their depositions, witnesses, and attorneys for witnesses,
   26                         in the Action to whom disclosure is reasonably necessary
   27                         provided: (i) the deposing party requests that the witness sign
   28                         the “Acknowledgment and Agreement to Be Bound” (Exhibit

                                                    10
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 11 of 17 Page ID #:191



    1                         A); and (ii) the witness will not be permitted to keep any
    2                         confidential information unless they sign the “Acknowledgment
    3                         and Agreement to Be Bound,” unless otherwise agreed by the
    4                         Designating Party or ordered by the Court. Pages of transcribed
    5                         deposition testimony or exhibits to depositions that reveal
    6                         Protected Material may be separately bound by the court
    7                         reporter and may not be disclosed to anyone except as permitted
    8                         under this Stipulated Protective Order; and
    9                   (i)   Any mediator or settlement officer, and their supporting
   10                         personnel, mutually agreed upon by any of the parties engaged
   11                         in settlement discussions.
   12
   13   9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
   14           PRODUCED IN OTHER LITIGATION
   15           If a Party is served with a subpoena or a court order issued in other litigation
   16   that compels disclosure of any information or items designated in this Action as
   17   “CONFIDENTIAL,” that Party must:
   18           (a)     Promptly notify in writing the Designating Party. Such notification
   19                   shall include a copy of the subpoena or court order;
   20           (b)     Promptly notify in writing the party who caused the subpoena or order
   21                   to issue in the other litigation that some or all of the material covered
   22                   by the subpoena or order is subject to this Stipulated Protective Order.
   23                   Such notification shall include a copy of this Stipulated Protective
   24                   Order; and
   25           (c)     Cooperate with respect to all reasonable procedures sought to be
   26                   pursued by the Designating Party whose Protected Material may be
   27                   affected.
   28           If the Designating Party timely seeks a protective order, the Party served with

                                                     11
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 12 of 17 Page ID #:192



    1   the subpoena or court order shall not produce any information designated in this
    2   action as “CONFIDENTIAL” before a determination by the Court from which the
    3   subpoena or order issued, unless the Party has obtained the Designating Party’s
    4   permission. The Designating Party shall bear the burden and expense of seeking
    5   protection in that court of its confidential material and nothing in these provisions
    6   should be construed as authorizing or encouraging a Receiving Party in this Action
    7   to disobey a lawful directive from another court.
    8
    9   10.     A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   10           PRODUCED IN THIS LITIGATION
   11           10.1. Application.
   12                            The terms of this Stipulated Protective Order are applicable to
   13                   information produced by a Nonparty in this Action and designated as
   14                   “CONFIDENTIAL.” Such information produced by Nonparties in
   15                   connection with this litigation is protected by the remedies and relief
   16                   provided by this Stipulated Protective Order. Nothing in these
   17                   provisions should be construed as prohibiting a Nonparty from seeking
   18                   additional protections.
   19           10.2. Notification.
   20                            In the event that a Party is required, by a valid discovery
   21                   request, to produce a Nonparty’s confidential information in its
   22                   possession, and the Party is subject to an agreement with the Nonparty
   23                   not to produce the Nonparty’s confidential information, then the Party
   24                   shall:
   25                   (a)      Promptly notify in writing the Requesting Party and the
   26                            Nonparty that some or all of the information requested is subject
   27                            to a confidentiality agreement with a Nonparty;
   28                   (b)      Promptly provide the Nonparty with a copy of the Stipulated

                                                       12
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 13 of 17 Page ID #:193



    1                         Protective Order in this Action, the relevant discovery
    2                         request(s), and a reasonably specific description of the
    3                         information requested; and
    4                   (c)   Make the information requested available for inspection by the
    5                         Nonparty, if requested.
    6           10.3. Conditions of Production.
    7                         If the Nonparty fails to seek a protective order from this Court
    8                   within fourteen (14) days after receiving the notice and accompanying
    9                   information, the Receiving Party may produce the Nonparty’s
   10                   confidential information responsive to the discovery request. If the
   11                   Nonparty timely seeks a protective order, the Receiving Party shall not
   12                   produce any information in its possession or control that is subject to
   13                   the confidentiality agreement with the Nonparty before a
   14                   determination by the Court. Absent a court order to the contrary, the
   15                   Nonparty shall bear the burden and expense of seeking protection in
   16                   this Court of its Protected Material.
   17
   18   11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   19           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   20   Protected Material to any person or in any circumstance not authorized under this
   21   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   22   writing the Designating Party of the unauthorized disclosures, (2) use its best
   23   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   24   person or persons to whom unauthorized disclosures were made of all the terms of
   25   this Stipulated Protective Order, and (4) request such person or persons to execute
   26   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
   27   ///
   28   12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                                     13
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 14 of 17 Page ID #:194



    1           PROTECTED MATERIAL
    2           When a Producing Party gives notice to Receiving Parties that certain
    3   inadvertently produced material is subject to a claim of privilege or other
    4   protection, the obligations of the Receiving Parties are those set forth in Federal
    5   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    6   whatever procedure may be established in an e-discovery order that provides for
    7   production without prior privilege review.
    8           The inadvertent, unintentional disclosure in this litigation by a party of its
    9   own designated “CONFIDENTIAL” and/or privileged document or information,
   10   regardless of whether the information was so designated at the time of disclosure,
   11   shall not be deemed a waiver in whole or in part of a party’s claim of
   12   confidentiality and/or privilege, either as to the specific information disclosed or as
   13   to any other information relating thereto or on the same or related subject matter.
   14   The receiving party upon receiving a privilege log identifying the document
   15   remains free to challenge any claim of privilege or protection, but shall not make
   16   any claim that the production of the document was a waiver of any privilege or
   17   protection. Moreover, absent a ruling that the document or information at issue is
   18   not privileged or protected, a receiving party may not disclose or make any use
   19   whatsoever of the information disclosed in or derived from the document or
   20   information at issue. Nothing in this Agreement and Order overrides any attorney’s
   21   ethical responsibilities to refrain from examining or disclosing materials that appear
   22   on their face to be privileged and to disclose to the producing party that such
   23   materials have been produced.
   24   13.     MISCELLANEOUS
   25           13.1. Right to Further Relief.
   26                         Nothing in this Stipulated Protective Order abridges the right of
   27                   any person to seek its modification by the Court in the future.
   28           13.2. Right to Assert Other Objections.

                                                    14
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 15 of 17 Page ID #:195



    1                         By stipulating to the entry of this Stipulated Protective Order, no
    2                   Party waives any right it otherwise would have to object to disclosing
    3                   or producing any information or item on any ground not addressed in
    4                   this Stipulated Protective Order. Similarly, no Party waives any right
    5                   to object on any ground to use in evidence of any of the material
    6                   covered by this Stipulated Protective Order.
    7           13.3. Filing Protected Material.
    8                         A Party that seeks to file under seal any Protected Material must
    9                   comply with Local Rule 79-5. Protected Material may only be filed
   10                   under seal pursuant to a court order authorizing the sealing of the
   11                   specific Protected Material at issue. If a Party's request to file
   12                   Protected Material under seal is denied by the Court, then the
   13                   Receiving Party may file the information in the public record unless
   14                   otherwise instructed by the Court.
   15
   16   14.     FINAL DISPOSITION
   17           After the final disposition of this Action, within sixty (60) days of a written
   18   request by the Designating Party, each Receiving Party must return all Protected
   19   Material to the Producing Party or destroy such material. As used in this
   20   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   21   summaries, and any other format reproducing or capturing any of the Protected
   22   Material. Whether the Protected Material is returned or destroyed, the Receiving
   23   Party must submit a written certification to the Producing Party (and, if not the
   24   same person or entity, to the Designating Party) by the 60-day deadline that
   25   (1) identifies (by category, where appropriate) all the Protected Material that was
   26   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   27   copies, abstracts, compilations, summaries or any other format reproducing or
   28   capturing any of the Protected Material. Notwithstanding this provision, Counsel is

                                                     15
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 16 of 17 Page ID #:196



    1   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
    2   and hearing transcripts; legal memoranda; correspondence; deposition and trial
    3   exhibits; expert reports; attorney work product; and consultant and expert work
    4   product, even if such materials contain Protected Material. Any such archival
    5   copies that contain or constitute Protected Material remain subject to this Stipulated
    6   Protective Order as set forth in Section 5.
    7   15.     VIOLATION
    8           Any violation of this Stipulated Order may be punished by any and all
    9   appropriate measures including, without limitation, contempt proceedings and/or
   10   monetary sanctions.
   11
   12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   13
   14   Dated: March 10, 2021                          s/ Alex K. Spellman
                                                       Attorney(s) for Plaintiff(s)
   15
   16
        Dated: March 10, 2021                          s/ Raquel R. Jefferson
   17                                                  Attorney(s) for Defendant(s)
   18
   19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   20
   21   Dated:03/10/21
   22                                                  Maria A. Audero
                                                       United States Magistrate Judge
   23
   24
   25
   26
   27
   28

                                                  16
        PD.31354400.1
Case 2:20-cv-08288-SVW-MAA Document 16 Filed 03/10/21 Page 17 of 17 Page ID #:197



    1                                           EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                  [full name], of
    4                           [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of
    8   [case name and number]. I agree to comply with and to be bound by all the terms
    9   of this Stipulated Protective Order, and I understand and acknowledge that failure
   10   to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                                 [full name]
   19   of                                                       [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28

                                                     17
        PD.31354400.1
